UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1100



THOMASINA SINGLETON,

                                               Plaintiff - Appellant,


             versus


TELETECH FACILITIES; CHRISTINA HOLLIDAY; BETTY
SHULL; KIM TISDALE; DARREN CARSON,

                                              Defendants - Appellees,


             and

PAUL LANDERS,

                                                            Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-00-3381)


Submitted:    July 16, 2004                  Decided:   August 5, 2004


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Thomasina Singleton, Appellant Pro Se. Stephen Floyd Fisher, George
Andrew Harper, JACKSON LEWIS, LLP, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          The district court accepted the report and recommendation

of the magistrate judge, granted summary judgment, and dismissed

Thomasina Singleton’s employment discrimination action.        Singleton

filed a pleading responding to the district court’s order, arguing

the merits of her complaint, and contending she did not receive the

appropriate   notice   of   her   right   to   file   objections   to   the

magistrate judge’s report.        The district court docketed this

pleading as a notice of appeal.     We dismiss the appeal for lack of

jurisdiction because Singleton’s pleading failed to comply with

Fed. R. App. P. 3, and as a consequence failed to invoke the

jurisdiction of this court.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A).    A proper notice of appeal must specify the

parties to the case, the order appealed from, and the court to

which the appeal is taken.        Fed. R. App. P. 3(c).      Singleton’s

post-judgment pleading filed in the district court fails to comply

with this rule.   It fails to mention a court of appeals and lacks

any reference to an intent to appeal.             To the contrary, the

document evinces a desire for continued litigation before the

district court and the magistrate judge.




                                  - 3 -
          Because Singleton failed to invoke the jurisdiction of

this court, we dismiss the appeal.*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




     *
      We also note that to the extent that Singleton’s application
to proceed in forma pauperis or her informal brief could be
construed as a notice of appeal, both were untimely. See Fed. R.
App. P. 4(a)(1)(A).

                               - 4 -